Citation Nr: 0309755	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  93-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder, rated as 50 percent disabling from 
February 7, 1998.

2.  Entitlement to an increased disability rating for post 
traumatic stress disorder, rated as 10 percent disabling 
prior to February 7, 1998.

3.  Entitlement to a total disability rating due to 
individual unemployability.

4.  Entitlement to an earlier effective date for the grant of 
an increased disability rating for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant, his father and his sister


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


REMAND

The veteran served on active duty from February 1969 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claim for an increased disability rating for post 
traumatic stress disorder (PTSD) arises from an August 1992 
rating decision.  The veteran appealed that decision to the 
Board and in March 1995 the case was remanded to the RO for 
additional evidentiary development.  The increased disability 
rating claim was then returned to the Board for further 
consideration.  The claim for entitlement to a total 
disability rating due to individual unemployability arises 
from a March 1997 rating decision.  The claim for entitlement 
to an earlier effective date for an increased disability 
rating for PTSD arises from an April 1998 rating decision.  
In October 1998, the case was remanded to the RO for 
additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the claimant was informed 
of the provisions of the VCAA in a telephone contact in 
September 2002 and in the supplemental statement of the case 
in December 2002.  Nonetheless, this case is being returned 
to the RO so that the RO may provide notice to "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . . will attempt to obtain on behalf of the 
claimant."  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Such notification is now a prerequisite for the 
adjudication of a claim.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the evidence 
necessary to substantiate the claims for 
entitlement to increased disability 
ratings for PTSD, entitlement to a total 
disability rating due to individual 
unemployability, and entitlement to an 
earlier effective date for an increased 
rating for PTSD.  The notice should also 
advise the claimant of what evidence VA 
is responsible for obtaining and what 
evidence the claimant is responsible for 
providing.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.  The purpose of this REMAND 
is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


